Citation Nr: 0620746	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the veteran had not 
provided new and material evidence for reopening of a claim 
for service connection for residuals of a right shoulder 
injury initially filed in December 1962.  

In July 2005 the Board issued an Order denying a claim for a 
rating in excess of 10 percent for schistosomiasis mansoni, 
and denying a claim for a compensating rating for residuals 
of hepatitis with jaundice.  These issues, thus resolved, are 
no longer before the Board.  However, in July 2005 the Board 
did find that new and material evidence had been presented to 
reopen the claim for service connection for a right shoulder 
disorder.  The veteran's claim for service connection for a 
right shoulder disorder was then remanded to the RO in July 
2005 for additional development, including the acquisition of 
a VA examination.  The report of that examination, which was 
completed in August 2005, has been made a part of the record.


FINDINGS OF FACT

1.  The veteran sustained a right shoulder strain in January 
1951 that was resolved by February 1951.

2.  The veteran's current right shoulder disorder did not 
manifest until a great number of years after the January 1951 
incident and is not shown to be related to the in-service 
right shoulder strain.





CONCLUSION OF LAW

A right shoulder disorder is not the result of disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran argues that he currently 
suffers from a right shoulder disorder stemming from an 
incident that occurred during his military service.  Service 
medical records (SMRs) confirm that he apparently fell while 
carrying his rifle and struck his right shoulder, and that he 
was treated for a "strain of the right acromioclavicular 
ligament" in January 1951.  Treatment records in January 
1951 note persistent swelling and tenderness in the right 
shoulder.  X-rays taken at the time showed a "slight" 
acromioclavicular separation.  SMRs show that the veteran's 
arm was placed in a sling and then a cast, which he wore for 
about a month.  In February 1951 the cast was removed.  
Treatment records dated February 9, 1951 advise "no pain; 
good range of motion."  Treatment records dated February 12, 
1951 advise "orthopædic condition is cleared."  The 
veteran's November 1956 discharge examination found no 
musculoskeletal abnormalities.  A compensation and pension 
(C&P) orthopædic examination done by VA in November 1957 also 
found no musculoskeletal abnormality.  In December 1962 the 
veteran filed a claim for right shoulder disorder.

In January 1963 another C&P examination was conducted.  X-
rays taken during this examination of the right shoulder, 
including the acromioclavicular joint, were "essentially 
negative."  Examination of the right shoulder was also 
described as "entirely negative."  According to the 
examiner, there were "no objective findings" of a right 
shoulder disorder.

VA treatment records dated in May 2001 advise that the 
veteran fell off a heavy equipment ladder at work and broke 
several ribs.  These records also document the veteran as 
reporting that he had been involved in a motor vehicle 
accident in November.  The physician also noted that the 
veteran had "lost one right hand finger in a job accident 
soon after discharge from the armed services."  

X-rays of the right shoulder taken by VA in June 2003 
pursuant to complaints of chronic right shoulder pain 
revealed subluxation of the right acromioclavicular joint 
with a right shoulder impingement syndrome and significant 
demineralization of the shoulder (osteopenia).

Pursuant to the Board's July 2005 remand the veteran was 
accorded another C&P examination, which was done in August 
2005.  The claims file was reviewed by the examiner.  
Physical examination of the right shoulder revealed "no 
objective evidence of painful motion on all movements of the 
right shoulder[;] no edema, effusion, weakness, redness, 
heat, abnormal movement or guarding of movement of the right 
shoulder."  However, the examiner did find tenderness to 
palpation over the right shoulder acromioclavicular joint and 
evidence of acromioclavicular separation, as well as moderate 
crepitation and anterior instability with bony deformity.  In 
fact, the examiner reports that when checking for 
instability, he (the examiner) almost dislocated the right 
shoulder joint with minimal effort.  Nevertheless, the 
examiner avers that the negative right shoulder x-ray in 
January 1962 and positive x-ray in June 2003 "indicates the 
condition being related to a natural process of aging."  The 
examiner adds that the veteran "got the subluxation and 
impingement syndrome with osteopenia between the period of 
1960 to several years after active service to 2003."  
According to the examiner, it "is not as least as likely as 
not" that the veteran's current right shoulder disorder had 
its onset during service or is causally related to military 
service.


Legal Analysis.  The record does not support a finding of 
chronicity or continuity of symptomatology.  Although the 
veteran sustained a right shoulder injury during service, the 
evidence reveals that that injury was completely resolved 
within a month of its incurrence.  Moreover, SMRs contain no 
evidence of any recurrence.  In fact, the veteran had five 
years of service after the removal of his shoulder cast in 
February 1951 with no complaints of shoulder pain or 
limitation.  His discharge examination was negative, as was 
the C&P examination done by VA immediately thereafter in 
1957, and the C&P examination done in 1963.  In addition, the 
record contains no evidence of any treatment, post service, 
for right shoulder complaints prior to June 2003; a lapse in 
time (from the 1963 examination) of 40 years.  See 38 C.F.R. 
§ 3.303(b).

In view of negative findings in 1957 and 1963, and based on 
the complete lack of chronicity or continuity of 
symptomatology for many years after the removal of the 
veteran's right shoulder cast in February 1951, the Board 
concurs with the opinion of the examiner who in July 2005 
concluded that that it was not likely that the veteran's 
current right shoulder disorder had its onset during service 
or was causally rated to service.  Accordingly, a finding of 
service connection is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter from the 
RO dated in April 2003 essentially satisfied the duty to 
notify provisions.  SMRs and VA treatment records have been 
obtained and made a part of the file.  The veteran has been 
accorded multiple examinations for disability evaluation 
purposes.  Reasonable efforts have also been undertaken to 
obtain Social Security Administration records, but these 
records are no longer available.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  


ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


